Title: To George Washington from Philip John Schuyler, 8 October 1782
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Albany October 8th 1782
                  
                  Permitt me to Introduce to your Excellency Mr John Van Renselaer my nephew—his Grand father Colo. Renselaer is so very Anxious that the young Gentlemans mother should come out of New York, & reside now that he has directed me to apply to Governor Clinton on the Occasion.  If he obtains the necessary papers from the Governer, and that It is not Inconsistant with any arrangements you may have made, permit to Intreat a flag to carry him to the British lines to see his Mother, and If he determines to come out to convey her up, this Grandfather does not wish that he should go into New York, and If a flag accompanys him I wish the officer to have a direction not to let him on any Account go in.  I am with very sincere regard, Esteem & Affection Your Excellencys Obedient Servant
                  
                     Ph. Schuyler
                     
                  
               